DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 1, 2021 has been entered.
 
Priority
Acknowledgement is made to Applicant’s claim to priority to National Stage Application PCT/EP2016/070209 filed August 26, 2016, to Foreign Application EP151880788 filed October 2, 2015, and to provisional Application No. 62/210,111 filed August 26, 2015. 

Status of Claims
This Office Action is responsive to the amendment filed on June 1, 2021. As directed by the amendment: claim 1 has been amended; claims 2-5 have been cancelled; and claims 12-17 have been added. Thus, claims 1 and 6-17 are presently pending in this application.
Claims 1-10 were previously rejected under 35 U.S.C. 103 as being unpatentable over Be’eri (U.S. Pub. No. 2007/0199566) in view of Brand et al. (U.S. Pub. No. 2014/0373844). Claim 11 was previously rejected under 35 U.S.C. 103 further in view of Brand et al. (U.S. Pub. No. 2017/0325735). Applicant’s arguments regarding the failings of the rejected under 35 U.S.C. 103 as being unpatentable over Be’eri (U.S. Pub. No. 2007/0199566) in view of Brand et al. (U.S. Pub. No. 2014/0373844) were not . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Be’eri (U.S. Pub. No. 2007/0199566) in view of Brand et al. (U.S. Pub. No. 2014/0373844; hereinafter: “Brand’844”).
Regarding Claims 1 and 12-14, Be’eri discloses a respiratory apparatus comprising a pressure generator (110, 112, 170, 172; Fig. 1C) configured to generate a pressurized flow of breathable gas for delivery to an airway of a subject (¶¶ 0044-0048, 0059-0061, 0065, 0093, 0096, 0097) via a subject interface (120; Fig. 1C), the pressure generator configured to operate in an insufflation mode; (¶¶ 0044-0045, 0048, 0059; Examiner notes: Be’eri discloses the respiratory apparatus operating a “positive-pressure airflow generator” to insufflate the subject; thereby operating in an insufflation mode.) and an exsufflation mode (¶¶ 0060, 0063-0065, 0071, 0075, 0083, 0093-0096; Examiner notes: Be’eri discloses the respiratory apparatus operating a 
Be’eri does not specifically disclose the respiratory apparatus wherein the processors are configured to during the insufflation mode, determine an initiation of a cough by the subject based on one or more of:
a comparison of a flow rate associated with the gas in the subject interface with a preset flow rate value, 
a comparison of a volume level associated with the gas in the subject interface with a preset volume level value, 
a comparison of a pressure level associated with the gas in the subject interface with a preset pressure level value and the comparison of the flow rate associated with the gas in the subject interface with a preset flow rate value, 
a comparison of a pressure waveform slope associated with the gas in the subject interface with a preset pressure waveform slope value, 
a comparison of a flow rate slope associated with the gas in the subject interface with a preset flow slope value, and/or 
whether a change observed in measurements related to one or more parameters associated with the gas in the subject interface continues to exceed a present time value 
synchronize a transition of the pressure generator from the insufflation mode to the exsufflation mode with the initiation of the cough by the subject without manual configuration. 
Brand’844 discloses a cough apparatus comprising a pressure regulator (20; Fig. 1; ¶ 0015) configured to regulate a pressurized flow of breathable gas delivered to an airway of a subject (at 26; Fig. 1; ¶¶ 0019-0022) via a subject interface (16; Fig. 1; ¶ 0019), and an exsufflation mode (¶¶ 0029-0038; “exsufflation events”); one or more sensors (18; Fig. 1) configured to generate output signals related to one or more parameters associated with gas in the system (¶ 0019), a processor (22; Fig. 1) configured to during inhalation portion of the respirator cycle, determine an initiation of a cough by the subject based on one or more of: 
a comparison of a flow rate associated with the gas in the subject interface with a preset flow rate value (30, 31; Fig. 1; ¶¶ 0019, 0028-0038), 
a comparison of a volume level associated with the gas in the subject interface with a preset volume level value (30, 31; Fig. 1; ¶¶ 0019, 0028-0038) and/or, 
a comparison of a pressure level associated with the gas in the subject interface with a preset pressure level value and the comparison of the flow rate associated with the gas in the subject interface with a preset flow rate value [30, 31; Fig. 1; ¶¶ 0019, 0028-0038; Examiner notes: Brand’844 discloses the determination that when one or more parameters (i.e. flow rate, pressure and/or volume) have breached a threshold level is utilized to detect the initiation of a cough during the inhalation portion of the respirator cycle.]; 
synchronize a transition of the pressure generator from inhalation to the exsufflation mode with the initiation of the cough by the subject without manual configuration (30, 31, 40; Fig. 1; ¶¶ 0028-0041); 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the respiratory apparatus of Be’eri to include the processors being configured to during the insufflation mode, which occurs during the inhalation portion of the respiratory cycle [Examiner notes: Be’eri discloses insufflation mode occurs during the inhalation phase of the respiratory cycle (See Be’eri: 0044-0051).], determine the initiation of the cough by the subject based on one or more of: the comparison of the flow rate associated with the gas in the subject interface with the preset flow rate value, the comparison of the volume level associated with the gas in the subject interface with the preset volume level value, and/or the comparison of the pressure level associated with the gas in the subject interface with the preset pressure level value and the comparison of the flow rate associated with the gas in the subject interface with the preset flow rate value; synchronize a transition of the pressure generator from the insufflation mode to the exsufflation mode with the initiation of the cough by the subject without manual configuration as taught by Brand’844 for the purpose of enhancing the cough flow (See Brand’844: 38; Fig. 2) of a subject, thereby resulting in overall flow out of the lungs of a subject being greater, more forceful, and/or more effective at loosening and/or expelling secretions (See Brand’844: Fig. 2; ¶¶ 0035-0036, 0039-0041, 0047).  

Regarding Claim 6, Be’eri discloses a respiratory method comprising generating a pressurized flow of breathable gas for delivery to an airway of the subject (110, 112, 170, 172; Fig. 1C; ¶¶ 0044-0048, 0059-0061, 0065, 0093, 0096, 0097) in an insufflation mode; (¶¶ 0044-0045, 0048, 0059; Examiner notes: Be’eri discloses the respiratory apparatus operating a 
Be’eri does not specifically disclose the respiratory method comprising comparing the one or more parameters associated with the gas with one or more reference values that indicate cough effort by the subject; determining an initiation of a cough by the subject based on the comparison; and synchronizing a transition of the pressure generation from the insufflation mode to the exsufflation mode with the initiation of the cough by the subject.
Brand’844 discloses a cough apparatus comprising a pressure regulator (20; Fig. 1; ¶ 0015) configured to regulate a pressurized flow of breathable gas delivered to an airway of a subject (at 26; Fig. 1; ¶¶ 0019-0022), and an exsufflation mode (¶¶ 0029-0038; “exsufflation events”); one or more sensors (18; Fig. 1) configured to generate output signals related to one or more parameters associated with gas in the system (¶ 0019), a processor (22; Fig. 1) configured to during inhalation portion of the respirator cycle, determine an initiation of a cough by the subject based on a comparison of the one or more parameters associated with the gas with one or more thresholds [30, 31; Fig. 1; ¶¶ 0028-0038; Examiner notes: Brand’844 discloses the determination that when one or more parameters (i.e. flow rate, pressure and/or volume) have breached a threshold level is utilized to detect the initiation of a cough during the inhalation portion of the respirator cycle.]; synchronize a transition of the pressure generator from inhalation to the exsufflation mode with the initiation of the cough by the subject without manual configuration (30, 31, 40; Fig. 1; ¶¶ 0028-0041); and control the generation and delivery of the pressurized flow 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the respiratory method of Be’eri to include the 
comparing the one or more parameters associated with the gas with one or more reference values that indicate cough effort by the subject; determining the initiation of a cough by the subject based on the comparison; and synchronizing the transition of the pressure generation from the insufflation mode to the exsufflation mode with the initiation of the cough by the subject as taught by Brand’844 for the purpose of enhancing the cough flow (See Brand’844: 38; Fig. 2) of a subject, thereby resulting in overall flow out of the lungs of a subject being greater, more forceful, and/or more effective at loosening and/or expelling secretions (See Brand’844: Fig. 2; ¶¶ 0035-0036, 0039-0041, 0047).  
Regarding Claim 7, the modified method of Be’eri discloses the respiratory method further comprising: comparing a flow rate of the gas to a flow rate threshold (See Brand’844: ¶¶ 0028-0030, 0038); and determining a cough is initiated by the subject when the flow rate of the gas exceeds the flow rate threshold (See Brand’844: ¶¶ 0028-0030, 0038). 
Regarding Claim 8, the modified method of Be’eri discloses the respiratory method further comprising: comparing a pressure level of the gas to a pressure level threshold (See Brand’844: ¶¶ 0028-0030, 0038); and determining a cough is initiated by the subject when the pressure level of the gas exceeds the pressure level threshold (See Brand’844: ¶¶ 0028-0030, 0038).
Regarding Claim 9, the modified method of Be’eri discloses the respiratory method further comprising: comparing a volume level of the gas to a volume level threshold (See 
Regarding Claim 10, the modified method of Be’eri discloses the respiratory method further comprising: comparing a pressure level of the gas to a pressure level threshold (See Brand’844: ¶¶ 0028-0030, 0038); comparing a flow rate of the gas to a flow rate threshold (See Brand’844: ¶¶ 0028-0030, 0038); and determining a cough is initiated by the subject when the pressure level of the gas exceeds the pressure level threshold and the flow rate of the gas exceeds the flow rate threshold (See Brand’844: ¶¶ 0028-0030).

Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Be’eri in view of Brand’844 as applied to claim 1 above, and further in view of Brand et al. (U.S. Pub. No. 2017/0325735; hereinafter: “Brand’735”).
Regarding Claim 11, the modified device of Be’eri discloses the respiratory apparatus, shown above. 
The modified device of Be’eri does not specifically disclose the respiratory apparatus wherein the one or more processors are further configured to: determine the initiation of a cough by the subject based on a duration of a change related to one or more parameters associated with the gas exceeding a preset time value.
Brand’735 teaches am enhanced cough flow device comprising a processor (22; Fig. 1) configured to: determine the initiation of a cough by the subject based on a duration of a change related to one or more parameters associated with the gas exceeding a preset time value (¶¶ 0031, 0052) for the purpose of operating the device based on inspiratory time (¶¶ 0031, 0052).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Be’eri to include the determining the initiation of the cough by the subject based on a duration of the change related to 

Regarding Claim 17, the modified device of Be’eri discloses the respiratory apparatus, shown above. 
The modified device of Be’eri does not specifically disclose the respiratory apparatus wherein the one or more processors operatively connected to the one or more sensors to receive the output signals are configured to, during the insufflation mode, determine the initiation of a cough by the subject based on whether the change observed in measurements related to the one or more parameters associated with the gas in the subject interface continues to exceed the preset time value.
Brand’735 teaches an enhanced cough flow device comprising a processor (22; Fig. 1) configured to: determine the initiation of a cough by the subject based on a duration of a change related to one or more parameters associated with the gas exceeding a preset time value (¶¶ 0031, 0052) for the purpose of operating the device based on inspiratory time (¶¶ 0031, 0052).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Be’eri to include the one or more processors operatively connected to the one or more sensors to receive the output signals being configured to, during the insufflation mode, determine the initiation of a cough by the subject based on whether the change observed in measurements related to the one or more parameters associated with the gas in the subject interface continues to exceed the preset time value as taught by Brand’735 for the purpose of operating the device based on inspiratory time (See Brand’735: ¶¶ 0031, 0052).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Be’eri in view of Brand’844 as applied to claim 1 above, and further in view of Lomask et al. (U.S. Pub. No. 2004/0267150; hereinafter: “Lomask”).
Regarding Claim 15, the modified device of Be’eri discloses the respiratory apparatus, shown above. 
The modified device of Be’eri does not specifically disclose the respiratory apparatus wherein the one or more processors operatively connected to the one or more sensors to receive the output signals are configured to, during the insufflation mode, determine the initiation of a cough by the subject based on the comparison of the pressure waveform slope associated with the gas in the subject interface with the preset pressure waveform slope value.
Lomask teaches a cough analyzer comprising a processor (50; Fig. 2) configured to: determine the initiation of a cough by a subject based on the comparison of a pressure waveform slope with the preset pressure waveform slope value (Abstract; ¶¶ 0028-0039; Fig. 3; Claim 1) for the purpose of distinguishing the change in the pressure waveform from being a cough and a sneeze (¶ 0028; Claim 1). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Be’eri to include the one or more processors operatively connected to the one or more sensors to receive the output signals are configured to, during the insufflation mode, determine the initiation of a cough by the subject based on the comparison of the pressure waveform slope associated with the gas in the subject interface with the preset pressure waveform slope value as taught by Lomask for the purpose of distinguishing the change in the pressure waveform from being a cough and a sneeze (See Lomask: ¶ 0028; Claim 1).


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Be’eri in view of Brand’844 as applied to claim 1 above, and further in view of Haviv et al. (U.S. Pub. No. 2016/0310068; hereinafter: “Haviv”).
Regarding Claim 16, the modified device of Be’eri discloses the respiratory apparatus, shown above. 
The modified device of Be’eri does not specifically disclose the respiratory apparatus wherein the one or more processors operatively connected to the one or more sensors to receive the output signals are configured to, during the insufflation mode, determine the initiation of a cough by the subject based on the comparison of the flow rate slope associated with the gas in the subject interface with the preset flow slope value.
Haviv teaches coughing device comprising a processor (906; Fig. 9A) configured to: determine the initiation of a cough by the subject based on the comparison of a flow rate slope with a preset flow slope value (¶¶ 0080, 0169, 0262; Claims 17, 43; Fig. 10A-10C) for the purpose of determining when to assist the subject in coughing (¶ 0262; Claims 17, 43).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Be’eri to include the one or more processors operatively connected to the one or more sensors to receive the output signals are configured to, during the insufflation mode, determine the initiation of a cough by the subject based on the comparison of the flow rate slope associated with the gas in the subject interface with the preset flow slope value as taught by Haviv for the purpose of determining when to assist the subject in coughing (See Haviv: ¶ 0262; Claims 17, 43).

Response to Arguments
Applicant's arguments filed June 1, 2021 have been fully considered but they are not persuasive.
Applicant asserts that Brand’844 fails to disclose or suggest determining an imitation of a cough by the subject because Brand’844 discusses detecting a “cough trigger event”, i.e. an event that may 
Applicant is mischaracterizing how Brand’844 defines and uses the term “cough trigger event”.  Specifically, Brand’844 nowhere recites or alludes the “cough trigger event” may proceed a cough (i.e. that a cough would be optional based on the presence of the “cough trigger event”). Instead, Brand’844 recites “A cough trigger event may comprise output signals that indicate an inhalation in preparation for a cough by subject 12.” (¶ 0029) i.e. the “cough trigger event” can comprise a plurality of output signals (e.g., pressure volume, and/or flow) that indicate a cough is beginning/starting. The term “initiate” is defined as to cause the beginning of (something); to start or begin (something) (https://www.merriam-webster.com/dictionary/initiate; Accessed October 22, 2021), thus “initiation” is the act or an instance of beginning or starting (something).  Brand’844 discloses the determination of the “cough trigger event” as the determination of the beginning or start of a cough (i.e. initiation of a cough.) based on plurality of output signals (e.g., pressure volume, and/or flow) (¶¶ 0029-0038.).
Similar rational is applied to Applicant’s assertion regarding the failings of Brand’844 in disclosing the limitations of the method of claim 6.
Therefore, Applicant's arguments have been considered but are not persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hankinson et al. (U.S. Patent No. 5,277,196) discloses a respiratory apparatus comprising detecting a cough by comparing the flow rate slope with a preset flow rate value (col 16, ln 43-50; Fig. 12). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached at (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785